DETAILED ACTION


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by U.S Pub. No. 2014/0003629 A to Reilly et al. (hereinafter “Reilly”).
Regarding claim 1, Reilly discloses a method, comprising: receiving an audio signal at a first device from a media source (Figure 2B and paragraph [0025]; zone player speaker receive audio signal from  zone player) ; playing audio content corresponding to the audio signal through a speaker of the first device (paragraphs [0027] and [0038]; two zone players 106 and 108 can be configured to play the same audio source in synchrony) ; detecting a second device in proximity to the first device; and providing the audio signal from the first device to the second device over a wireless link established between the first device and the second device responsive to detecting the second device in proximity to the first device (paragraphs [0014] and [0019] ; detecting movement in proximity to a playback device and responsively modifying the audio that is output from one or more playback devices. A user is able to wave his or her hand over a playback device to modify the audio that is output from the playback device, one or more different playback devices, or all of the playback devices. Also, paragraph [0024] describes that zone player is connected through wireless network).

Regarding claim 2, Reilly discloses the method of claim 1, further comprising, playing audio content corresponding to the audio signal from the first device through a speaker of the second device (paragraphs [0027] and [0038]; a zone contains two or more zone players, such as the two zone players 106 and 108 in the family room, then the two zone players 106 and 108 can be configured to play the same audio source in synchrony, or the two zone players 106 and 108 can be paired to play two separate sounds in left and right channels).

Regarding claim 3, Reilly discloses the method of claim 1, wherein detecting the second device comprises receiving a near field communications signal from the second device at the first device while the second device is in proximity to the first device (paragraph [0052]- [0054]; Proximity sensor 422 is a sensor able to detect the presence of nearby object).

Regarding claim 4, Reilly discloses the method of claim 1, wherein the second device comprises a loudspeaker system (paragraphs [0024]- [0025]; please see loudspeakers).

Regarding claim 5, Reilly discloses the method of claim 1, wherein the media source comprises a smartphone (paragraph [0032]; please see smart phone).

Regarding claim 6, Reilly discloses the method of claim 5, wherein the first device comprises a first loudspeaker system and the second device comprises a second loudspeaker system, and wherein detecting the second device in proximity to the first device comprises detecting the second device in proximity to the first device based on a user gesture (paragraphs [0014] and [0019] ; detecting movement in proximity to a playback device and responsively modifying the audio that is output from one or more playback devices. A user is able to wave his or her hand over a playback device to modify the audio that is output from the playback device, one or more different playback devices, or all of the playback devices).

Regarding claim 7, Reilly discloses the method of claim 1, wherein the media source comprises a remote processing device (Fig.5 please controller 500).

Regarding claim 8, Reilly discloses the method of claim 1, wherein the media source comprises local storage of the first device (Fig.5 please controller 500).

Regarding claim 9, Reilly discloses a first output device, comprising:  a speaker; and a processor configured to : obtain an audio signal from a media source  (Figure 2B and paragraph [0025]; zone player speaker receive audio signal from  zone player); play audio content corresponding to the audio signal through the speaker (paragraphs [0027] and [0038]; two zone players 106 and 108 can be configured to play the same audio source in synchrony); detect a second output device in proximity to the first output device; and  provide the audio signal to the second output device over a wireless link established between the first output device and the second output device responsive to detecting the second output device in proximity to the first output device (paragraphs [0014] and [0019] ; detecting movement in proximity to a playback device and responsively modifying the audio that is output from one or more playback devices. A user is able to wave his or her hand over a playback device to modify the audio that is output from the playback device, one or more different playback devices, or all of the playback devices. Also, paragraph [0024] describes that zone player is connected through wireless network).

Regarding claim 10, Reilly discloses the first output device of claim 9, further comprising near field communications circuitry, wherein the processor is configured to detect the second output device by receiving a near field communications signal from the second output device using the near field communications circuitry while the second output device is in proximity to the first output device (paragraphs [0027] and [0038]; a zone contains two or more zone players, such as the two zone players 106 and 108 in the family room, then the two zone players 106 and 108 can be configured to play the same audio source in synchrony, or the two zone players 106 and 108 can be paired to play two separate sounds in left and right channels).

Regarding claim 11, Reilly discloses the first output device of claim 10, further comprising WiFi circuitry, and wherein the processor is configured to establish the wireless link using the WiFi circuitry responsive to receiving the near field communications signal using the near field communications circuitry (paragraphs [0047] and [0061] smart phone inherently includes WiFi circuitry).

Regarding claim 12, Reilly discloses the first output device of claim 9, further comprising a display configured to provide output from the first output device (paragraphs [0059] and [0059]; audio source can be transmitted from a zone player or other electronic device to controller 500 for display).

Regarding claim 13, Reilly discloses the first output device of claim 9, wherein the media source comprises a smartphone (paragraph [0032]; please see smart phone).
 
Regarding claim 14, Reilly discloses the first output device of claim 9, wherein the media source comprises a remote processing device (Fig.5 please controller 500).

Regarding claim 15, Reilly discloses the first output device of claim 9, further comprising storage corresponding to the media source (Fig.5 please controller 500).

Regarding claim 16, Reilly discloses an audio output device, comprising: a speaker; and a processor configured to (Figure 2B and paragraph [0025]; zone player speaker receive audio signal from  zone player): detect a device that is outputting sound in proximity to the audio output device; establish, responsive to detecting the device in proximity to the audio output device, a wireless media link between the audio output device and the device; receive, from the device over the wireless media link, a signal corresponding to the sound; and operate the speaker to output the sound corresponding to the signal  (paragraphs [0014],[0019] and [0027] ; detecting movement in proximity to a playback device and responsively modifying the audio that is output from one or more playback devices. A user is able to wave his or her hand over a playback device to modify the audio that is output from the playback device, one or more different playback devices, or all of the playback devices. Also, paragraph [0024] describes that zone player is connected through wireless network).

Regarding claim 17, Reilly discloses the audio output device of claim 16, wherein the processor is further configured to: detect an additional audio output device in proximity to the audio output device (paragraphs [0014] and [0019]; detecting movement in proximity to a playback device and responsively modifying the audio that is output from one or more playback devices. A user is able to wave his or her hand over a playback device to modify the audio that is output from the playback device, one or more different playback devices, or all of the playback devices).

 establish, responsive to detecting the additional audio output device, an additional wireless media link between the audio output device and the additional audio output device; and provide the signal to the additional audio output device over the additional wireless media link (paragraphs [0014] and [0019]; detecting movement in proximity to a playback device and responsively modifying the audio that is output from one or more playback devices. A user is able to wave his or her hand over a playback device to modify the audio that is output from the playback device, one or more different playback devices, or all of the playback devices. Also, paragraph [0024] describes that zone player is connected through wireless network).

Regarding claim 18, Reilly discloses the audio output device of claim 17, wherein the processor is configured to provide the signal to the additional audio output device over the additional wireless media link while receiving the signal corresponding to the sound over the wireless media link (paragraphs [0014] and [0019]; detecting movement in proximity to a playback device and responsively modifying the audio that is output from one or more playback devices. A user is able to wave his or her hand over a playback device to modify the audio that is output from the playback device, one or more different playback devices, or all of the playback devices. Also, paragraph [0024] describes that zone player is connected through wireless network).

Regarding claim 19, Reilly discloses the audio output device of claim 16, wherein the device outputting sound is an additional audio output device outputting sound corresponding to a separate signal received from a media device separate from the additional audio output device (please see Figure 1).

Regarding claim 20, Reilly discloses the audio output device of claim 16, wherein the device comprises a loudspeaker system (paragraphs [0024]- [0025]; please see loudspeakers).
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302. The examiner can normally be reached 9 am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKELAW TESHALE
Primary Examiner
Art Unit 2653



/AKELAW TESHALE/Primary Examiner, Art Unit 2653